DRIVE TRAIN TEST STAND HAVING A MODULAR DESIGN FOR ELECTRIC MOTOR VEHICLE DRIVES



REASONS FOR ALLOWANCE


This action is in response to the Applicant’s after-final amendment filed under the After Final Consideration Program dated June 08, 2021.

Claims 9 - 17 have been allowed.

Independent claim 9 has been found to be allowable over the prior art because the prior art fails to teach or suggest a modular drive train test stand for an electric motor vehicle drive, the drive train test stand comprising the combination of:
the electric motor of the motor module having a housing with at least one yoke which suspends the electric motor above the base of the motor module, and
a base of the at least one additional module being selectively connectable to the base of the motor module such that the base of the at least one additional module directly abuts the base of the motor module and the at least one additional module is centered relative to the motor module.

Claims 10 - 12 and 14 - 16 have been found to be allowable due to at least the claims’ dependency on claim 9.

Independent claim 13 has been found to be allowable over the prior art because the prior art fails to teach or suggest a modular drive train test stand for an electric motor vehicle drive, the drive train test stand comprising:
an electric motor of the motor module having a housing with at least one yoke which supports the electric motor above the base of the motor module,
a base of the at least one additional module being selectively connectable to the base of the motor module such that the base of the at least one additional module directly abuts the base of the motor module and the at least one additional module is centered relative to the motor module, and
the at least one additional module is a transmission module for creating a parallel axial offset such that an axis of the electric motor is parallel to and offset from an axis of an electric drive of a test part of the electric motor vehicle drive being tested.

Independent claim 17 has been found to be allowable over the prior art because the prior art fails to teach or suggest a modular drive train test stand for testing an electric motor vehicle drive, the drive train test stand comprising:
a motor module, a test part receptacle module, and at least one of an intermediate bearing module and a transmission module which are independent of each other and each has a base,


wherein the motor module has an electric motor with a housing with at least one yoke supporting the electric motor on the base,
wherein the at least one of the intermediate bearing module and the transmission module is selectively connectable to the motor module and the test part receptacle module such that the base of the at least one of the intermediate bearing module and the transmission module abuts the base of the motor module and the base of the test part receptacle module.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856